Citation Nr: 0015019	
Decision Date: 06/07/00    Archive Date: 06/15/00

DOCKET NO.  99-04 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date prior to November 18, 1996, 
for the grant of a 60 percent disability rating for service-
connected postoperative residuals of fracture of C-3, with 
neuropathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William D. Teveri, Counsel


INTRODUCTION

The veteran served on active duty from February 1954 to 
January 1956.

This appeal arises from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

Initially, the Board notes that the veteran, in a statement 
received in April 1998, withdrew his appeal for an increased 
rating for his service-connected postoperative residuals of 
fracture of C-3, with neuropathy, indicating he was satisfied 
with the 60 percent rating awarded by the March 1998 rating 
decision.  A substantive appeal may be withdrawn in writing 
at any time before the Board promulgates a decision.  38 
C.F.R. §§ 20.202, 20.204(b) (c) (1999).  Accordingly, the 
Board finds there remain no allegations of errors of fact or 
law as to that issue for appellate consideration.


FINDINGS OF FACT

1.  On December 20, 1994, the RO received the veteran's claim 
for an increased rating for service-connected postoperative 
residuals of fracture of C-3; an increased rating for 
service-connected postoperative residuals of fracture of C-3, 
with neuropathy, was granted in March 1998, effective from 
November 18, 1996.

2.  The medical evidence shows that neuropathy was attributed 
to the veteran's service-connected postoperative residuals of 
fracture of C-3 on January 6, 1995.



CONCLUSION OF LAW

The criteria for an effective date of January 6, 1995, for an 
increased rating for service-connected postoperative 
residuals of fracture of C-3, with neuropathy, have been met.  
38 U.S.C.A. §§ 5107, 5110(a), (b)(2) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A.  § 5110 (West 1991).  Unless 
specifically provided otherwise, the effective date of an 
award based on a claim for an increase of compensation 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a).  Further, the effective 
date of an award of increased compensation shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date.  38 U.S.C.A. § 
5110(b)(2).  VA must review all the evidence of record (not 
just evidence not previously considered) to determine the 
proper effective date.  See Hazan v. Gober, 10 Vet. App. 511, 
518 (1997).

Initially, the Board notes that earlier effective date claims 
are not to be determined on a "well grounded" basis.  The 
United States Court of Appeals for Veterans Claims (Court) 
has noted that the use of the term "well grounded" should 
be confined to an evidentiary context, and is not applicable 
to claims where the law and not the evidence is dispositive.  
Shields v. Brown, 8 Vet. App. 346, 351-352 (1995).  

The veteran's claim for an increased rating for service-
connected postoperative residuals of fracture of C-3 was 
received on December 20, 1994.  The earliest medical evidence 
submitted as to that disability for the increased rating 
claim was a November 1994 private hospitalization report 
concerning coronary artery bypass surgery.  That report 
indicated that examination of the veteran's spine and upper 
extremities revealed "intrascapular pain radiating to the 
left arm and associated with diaphoresis.  There is no 
relation to exertion, but is specifically related to 
significant emotional stress."  Thus, as the veteran's left 
extremity radiculopathy was attributed to intrascapular pain 
and stress, rather than his service-connected cervical spine 
disability, this document cannot serve as a basis for 
service-connection of left extremity radiculopathy, or for 
purposes of an earlier effective date.

The January 14, 1995 VA examination report, however, together 
with the January 6, 1995 private EMG (electromyograph) 
report, clearly attribute some denervation (the EMG report) 
and "resultant neurological involvement" to the service-
connected cervical spine disability.  Thus, as this 
symptomatology was service-connected by the RO in March 1998, 
the Board finds the proper effective date "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor" under 
38 U.S.C.A. § 5110(a).  The provisions of 38 U.S.C.A. 
§ 5110(b)(2) are not applicable in this case because the 
veteran's application for increased rating was received in 
December 1994, before it was factually ascertainable in 
January 1995 that an increase in service-connected disability 
had occurred; the application for increase was not received 
after (within one year after) such factual ascertainment of 
increase.  The statutory scheme contemplates that 38 U.S.C.A. 
§ 5110(b)(2) is applicable only in increased rating claims 
where the evidence demonstrates factually ascertainable 
increase coupled with the veteran subsequently filing an 
application for increased rating.  Accordingly, January 6, 
1995, the date of the private EMG report, is the proper 
effective date for the 60 percent rating for postoperative 
residuals of fracture of C-3, with neuropathy, as this is the 
date of factually ascertainable increase.  38 U.S.C.A. 
§§ 5107, 5110(a). 

The Board notes the veteran's representative's argument, in 
the March 1999 VA Form 646, as to the effects of VAOPGCPREC 
12-98, which addresses the application of 38 C.F.R. 
§ 3.400(q)(1)(i) to increased rating claims.  The Board notes 
that, contra to VAOPGCPREC 12-98, the Court has held that a 
claim for an increased rating is not a claim to reopen, 
subject to the requirement that there be new and material 
evidence to justify reopening under 38 U.S.C.A. § 5108 
because a claim for increased rating is a "new claim" not 
subject to the statutory provisions of 38 U.S.C.A. §§ 7104(b) 
and 5108 prohibiting reopening of previously disallowed 
claims except upon new and material evidence.  See Proscelle 
v. Derwinski, 2 Vet. App. 629, 631 (1992); cf. Suttman v. 
Brown, 5 Vet. App. 127, 136-37 (1993).  More importantly to 
the veteran, however, 38 C.F.R. § 3.400(o)(2) is more 
advantageous than 38 C.F.R. § 3.400(q)(1)(i) in that 
§ 3.400(o)(2) allows an effective date of up to one year 
prior to the date of receipt of a claim for increase, if it 
is factually ascertainable from the evidence submitted that 
an increase in disability had occurred during that time.  
Under 38 C.F.R. § 3.400(q)(1)(i) the earliest possible 
effective date is the date of receipt of the claim.


ORDER

An effective date of January 6, 1995, for a 60 percent rating 
for postoperative residuals of fracture of C-3, with 
neuropathy, is granted.


		
	JEFFREY D. PARKER
	Acting Member, Board of Veterans' Appeals

 

